1
2                                                         12/2/2019
3
4
5
6
7
8                      UNITED STATES DISTRICT COURT
9                    CENTRAL DISTRICT OF CALIFORNIA
10                            Western Division
11
12   SECURITIES AND EXCHANGE            Case No. 2:19-cv-01412-FMO-RAO
13   COMMISSION,

14             Plaintiff,
                                        [PROPOSED] FINAL JUDGMENT AS
15       vs.                            TO DEFENDANT DANIEL ADAMS
16   DANIEL ADAMS, MICHAEL A.
17   FLANDERS, SPIDERWORX MEDIA
     LLC, and AN L.A. MINUTE LLC,
18
               Defendants.
19
20
21
22
23
24
25
26
27
28

                                       1
1          The Securities and Exchange Commission (the “Commission”) having filed a
2    Complaint and Defendant Daniel Adams (“Defendant”) having entered a general
3    appearance; consented to the Court’s jurisdiction over Defendant and the subject
4    matter of this action; consented to entry of this Final Judgment without admitting or
5    denying the allegations of the Complaint (except as to jurisdiction and except as
6    otherwise provided herein in paragraph VII); waived findings of fact and conclusions
7    of law; and waived any right to appeal from this Final Judgment:
8                                                    I.
9          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
10   permanently restrained and enjoined from violating, directly or indirectly, Section
11   10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
12   78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
13   any means or instrumentality of interstate commerce, or of the mails, or of any
14   facility of any national securities exchange, in connection with the purchase or sale of
15   any security:
16         (a)       to employ any device, scheme, or artifice to defraud;
17         (b)       to make any untrue statement of a material fact or to omit to state a
18                   material fact necessary in order to make the statements made, in the light
19                   of the circumstances under which they were made, not misleading; or
20         (c)       to engage in any act, practice, or course of business which operates or
21                   would operate as a fraud or deceit upon any person.
22         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24   binds the following who receive actual notice of this Final Judgment by personal
25   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
26   attorneys; and (b) other persons in active concert or participation with Defendant or
27   with anyone described in (a).
28

                                                      2
1                                                 II.
2          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
3    Defendant is permanently restrained and enjoined from violating Section 17(a) of the
4    Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
5    of any security by the use of any means or instruments of transportation or
6    communication in interstate commerce or by use of the mails, directly or indirectly:
7          (a)    to employ any device, scheme, or artifice to defraud;
8          (b)    to obtain money or property by means of any untrue statement of a
9                 material fact or any omission of a material fact necessary in order to
10                make the statements made, in light of the circumstances under which
11                they were made, not misleading; or
12         (c)    to engage in any transaction, practice, or course of business which
13                operates or would operate as a fraud or deceit upon the purchaser.
14         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
15   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
16   binds the following who receive actual notice of this Final Judgment by personal
17   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
18   attorneys; and (b) other persons in active concert or participation with Defendant or
19   with anyone described in (a).
20                                               III.
21         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
22   Defendant is permanently enjoined from directly or indirectly, including, but not
23   limited to, through any entity owned or controlled by him, participating in the
24   issuance, purchase, offer, or sale of any security in an unregistered offering by an
25   issuer.
26                                               IV.
27         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
28   Defendant is liable for disgorgement of $50,562, representing profits gained as a

                                                   3
1    result of the conduct alleged in the Complaint, together with prejudgment interest
2    thereon in the amount of $7,087.99, and a civil penalty in the amount of $50,562
3    pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)], and Section
4    21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant shall satisfy this
5    obligation by paying $108,211.99 to the Securities and Exchange Commission
6    pursuant to the terms of the payment schedule set forth in paragraph V below after
7    entry of this Final Judgment.
8          Defendant may transmit payment electronically to the Commission, which will
9    provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
10   be made directly from a bank account via Pay.gov through the SEC website at
11   http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
12   check, bank cashier’s check, or United States postal money order payable to the
13   Securities and Exchange Commission, which shall be delivered or mailed to
14         Enterprise Services Center
           Accounts Receivable Branch
15         6500 South MacArthur Boulevard
           Oklahoma City, OK 73169
16
17   and shall be accompanied by a letter identifying the case title, civil action number,
18   and name of this Court; Daniel Adams as a defendant in this action; and specifying
19   that payment is made pursuant to this Final Judgment.
20         Defendant shall simultaneously transmit photocopies of evidence of payment
21   and case identifying information to the Commission’s counsel in this action. By
22   making this payment, Defendant relinquishes all legal and equitable right, title, and
23   interest in such funds and no part of the funds shall be returned to Defendant.
24         The Commission may enforce the Court’s judgment for disgorgement and
25   prejudgment interest by moving for civil contempt (and/or through other collection
26   procedures authorized by law) at any time after 14 days following entry of this Final
27   Judgment. Defendant shall pay-post judgment interest on any delinquent amounts
28   pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds, together with

                                                   4
1    any interest and income earned thereon (collectively, the “Fund”), pending further
2    order of the Court.
3          The Commission may propose a plan to distribute the Fund subject to the
4    Court’s approval. Such a plan may provide that the Fund shall be distributed
5    pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of
6    2002. The Court shall retain jurisdiction over the administration of any distribution
7    of the Fund. If the Commission staff determines that the Fund will not be distributed,
8    the Commission shall send the funds paid pursuant to this Final Judgment to the
9    United States Treasury.
10         Regardless of whether any such Fair Fund distribution is made, amounts
11   ordered to be paid as civil penalties pursuant to this Judgment shall be treated as
12   penalties paid to the government for all purposes, including all tax purposes. To
13   preserve the deterrent effect of the civil penalty, Defendant shall not, after offset or
14   reduction of any award of compensatory damages in any Related Investor Action
15   based on Defendant’s payment of disgorgement in this action, argue that he is entitled
16   to, nor shall he further benefit by, offset or reduction of such compensatory damages
17   award by the amount of any part of Defendant’s payment of a civil penalty in this
18   action (“Penalty Offset”). If the court in any Related Investor Action grants such a
19   Penalty Offset, Defendant shall, within 30 days after entry of a final order granting
20   the Penalty Offset, notify the Commission’s counsel in this action and pay the amount
21   of the Penalty Offset to the United States Treasury or to a Fair Fund, as the
22   Commission directs. Such a payment shall not be deemed an additional civil penalty
23   and shall not be deemed to change the amount of the civil penalty imposed in this
24   Judgment. For purposes of this paragraph, a “Related Investor Action” means a
25   private damages action brought against Defendant by or on behalf of one or more
26   investors based on substantially the same facts as alleged in the Complaint in this
27   action.
28

                                                     5
1                                                 V.
2           Daniel Adams shall pay the total of disgorgement, prejudgment interest, and
3    civil penalty due of $108,211.99 in four (4) of installments to the Commission
4    according to the following schedule: (1) $27,053 within 90 days of entry of this Final
5    Judgment; (2) $27,053 within 180 days of entry of this Final Judgment; (3) $27,053
6    within 270 days of entry of this Final Judgment; and (3) $27,053 within 360 days of
7    entry of this Final Judgment. Payments shall be deemed made on the date they are
8    received by the Commission and shall be applied first to post-judgment interest,
9    which accrues pursuant to 28 U.S.C. § 1961 on any unpaid amounts due after 14 days
10   of the entry of this Final Judgment. Prior to making the final payment set forth
11   herein, Daniel Adams shall contact the staff of the Commission for the amount due
12   for the final payment.
13          If Daniel Adams fails to make any payment by the date agreed and/or in the
14   amount agreed according to the schedule set forth above, all outstanding payments
15   under this Final Judgment, including post-judgment interest, minus any payments
16   made, shall become due and payable immediately at the discretion of the staff of the
17   Commission without further application to the Court.
18                                               VI.
19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
20   Consent is incorporated herein with the same force and effect as if fully set forth
21   herein, and that Defendant shall comply with all of the undertakings and agreements
22   set forth therein.
23                                              VII.
24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
25   purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
26   11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
27   and further, any debt for disgorgement, prejudgment interest, civil penalty or other
28   amounts due by Defendant under this Final Judgment or any other judgment, order,

                                                   6
1    consent order, decree or settlement agreement entered in connection with this
2    proceeding, is a debt for the violation by Defendant of the federal securities laws or
3    any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
4    the Bankruptcy Code, 11 U.S.C. §523(a)(19).
5                                               VIII.
6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
7    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
8    Final Judgment.
9                                                 IX.
10         There being no just reason for delay, pursuant to Rule 54(b) of the Federal
11   Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
12   and without further notice.
13
14   Dated: December 2, 2019
15
                                                /s/ Fernando M. Olguin
16
                                             UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                    7
